THE STILLWATER NATIONAL BANK AND TRUST COMPANY
DIRECTORS’ DEFERRED COMPENSATION PLAN
(2007 PLAN AGREEMENT)



--------------------------------------------------------------------------------



Amendment of Directors’ Deferred Compensation Agreement to Comply with
Section 409A



--------------------------------------------------------------------------------



AGREEMENT, made this 26th day of December 2007, effective as of January 1, 2007,
by and between James M. Johnson (the “Participant”), and Stillwater National
Bank and Trust Company (the “Bank”).

WHEREAS, on December 28, 2006 the Bank and the Participant entered into the
Stillwater National Bank and Trust Company Directors’ Deferred Compensation Plan
to provide for deferral of compensation earned during calendar year 2007 (the
“Plan”); and

WHEREAS, in order to obtain deferral of federal income taxation on deferred
compensation hereunder, the Plan must comply with Section 409A of the Internal
Revenue Code (“Code”) and regulations and other guidance thereunder
(collectively “§ 409A”); and

WHEREAS, the Internal Revenue Service (“IRS”) has issued final regulations and
transition rules clarifying what is required for compliance with § 409A; and

WHEREAS, the Plan is hereby amended as set forth below in order to comply with
§ 409A and to clarify the effect of the December 28, 2006 Plan document; and

WHEREAS, the amendments set forth below do not alter in any respect the
elections previously made in the December 28, 2006 Plan document.

NOW THEREFORE, it is mutually agreed that Sections 1, 2, 4 and 7 are amended,
and Section 8 is added, as set forth below:



1.   Section 1(c) is amended by striking the existing language and substituting
in lieu thereof the following: “The election of the amount of deferred
compensation in Section 1(a) is irrevocable as of January 1, 2007.”

Section 1(e) is amended by adding as flush language after clause (iii) the
following:

“With respect to Options I and III, a former director who continues to serve as
an independent contractor after ceasing to serve as a director may not receive a
distribution; in contrast, a former director who continues as an employee may
receive a distribution.”



2.   Section 2 is amended by striking the first paragraph (prior to subparagraph
(a)) and inserting in lieu thereof the following:

“Notwithstanding Section 1(e), the amounts deferred and any accumulated income
on such deferrals shall be distributed on the earliest of the following events,
if any such event occurs before the event elected in Section 1(e)(i)-(iii):
(1) the date, if any, specified in Section 1(e)(iii), above; (2) the
Participant’s disability, (3) the occurrence of an unforeseeable emergency of
the Participant, and (4) a Change in Control of the Bank or Southwest Bancorp,
Inc, provided that, in the event that on December 31, 2006 the Participant was
not only a director but also a Specified Employee as defined in Section 7 as of
the date of separation from service as a director , then no distribution may be
made before (A) the expiration of six months after the date of separation from
service, or (B) the Participant’s earlier death.”



3.   Section 4 is amended by striking the text in its entirety and substituting
in lieu thereof the following:



      “4. Except for the beneficiary designation made in Section 3 hereof (which
may be revised at any time and from time to time), the elections made herein may
be changed only with respect to the time and form of payment of the amounts
deferred during the term of the Agreement, and only if each of the following
requirements is satisfied:



      “(a) the change does not take effect until at least 12 months after the
date the Participant elects the change,



      “(b) the changed payment date must be at least five years after the date
payment would otherwise have been paid (or, in the case of installment payments
treated as a single payment, five years from the date the first amount was
scheduled to be paid), provided, however, that this requirement does not apply
to payment on account of death, disability or unforeseeable emergency; and



      “(c) with respect to payments under Section 1(e) or 2(a), the change is
made not less than 12 months before the payment is scheduled to be paid (or, in
the case of installment payments treated as a single payment, 12 months before
the date the first amount was scheduled to be paid).”



4.   Section 7 is deleted in its entirety.



5.   The following new Sections 8 and 9 are added:



      “8. Definitions.  

“Change in control means:



      “(a) the date any entity or person, including a group as defined in
Section 13(d)(iii) of the Securities Exchange Act of 1934, shall become the
beneficial owner of 50 percent or more of the outstanding common shares of the
Bank;  



      “(b) the closing of a transaction (i) to merge or consolidate either the
Bank or Southwest Bancorp, Inc. with or into another corporation in which the
Bank or Southwest Bancorp, Inc. is not the continuing or surviving corporation
or pursuant to which any common shares of the Bank or Southwest Bancorp, Inc.
would be converted into cash, securities, or other property of another, other
than a merger of the Bank or Southwest Bancorp, Inc. in which holders of common
shares immediately prior to the merger have the same proportionate interest of
common stock of the surviving corporation immediately after the merger as
immediately before, or (ii) to sell or otherwise dispose of substantially all of
the assets of the Bank or Southwest Bancorp, Inc.; or  



      “(c) the date there shall have been change in a majority of the Board of
the Bank within a 12 month period unless the nomination of each new director was
approved by the vote of two-thirds (2/3) of directors then still in office who
were in office at the beginning of the 12 month period.  

“The decision of the Committee (defined in Section 9) as to whether a change in
control has occurred shall be conclusive and binding and shall be a ministerial
rather than a discretionary decision.

“Disability: The Participant will be deemed disabled for purposes of Section 2
if he is determined to be totally disabled by the Social Security
Administration.

“Specified Employee shall mean those employees designated by the Committee
annually as of December 31 as a Specified Employee. The Committee shall
designate as Specified Employees participants in The Stillwater National Bank
and Trust Company Employees Profit Sharing Plan who are designated as key
employees under section 416 of the Code as of that December 31, plus any other
employees not participating in the Profit Sharing Plan who would be designated
as key employees were they participants in the Profit Sharing Plan. Any
individual so designated who is still employed as of the following April 1 shall
become a Specified Employee from April 1 through the next March 31. If a Change
in Control occurs, the Committee has authority to determine alternative methods
for designating Specified Employees and satisfying the six-month delay rule, to
the extent permitted by Treas. Reg. § 1.409A-1(i).”

“Unforeseeable emergency: An unforeseeable emergency is a severe hardship to the
Participant resulting from an illness or accident of the Participant, his
spouse, beneficiary or dependent (as defined in Code Section 152 without regard
to subsections (b)(1), (b)(2), and (d)(1)(B) thereof); loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. Whether the Participant is faced with an unforeseeable emergency
permitting a distribution under Section 2 is to be determined by the Committee
(as defined in Section 9) based on the relevant facts and circumstances of each
case, but, in any case, a distribution on account of unforeseeable emergency may
not be made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe hardship, or by cessation of deferrals under the Plan.
Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).



      “9. The Compensation Committee (“Committee”) of the Board of Directors of
the Southwest Bancorp, Inc. (“Board”) shall have authority to administer the
Plan. In the absence at any time of a duly appointed Committee, the Plan shall
be administered by the Board. Except as limited by the express provisions of the
Plan or by resolutions adopted by the Board, the Committee’s authority includes
the following:  



  (a)   authority to delegate Plan administration functions to employees or
other agents of Southwest Bancorp, Inc. or the Bank or their affiliates or other
agents;  



  (b)   authority to prescribe, amend and rescind rules and regulations relating
to the Plan;  



  (c)   authority to determine eligibility for benefits, the amount and payment
of benefit claims and resolution of claim disputes  

In administering the Plan, the Committee has full discretionary authority to
make factual determinations, to construe the terms of the Plan, to determine
compliance with § 409A, and to otherwise interpret the Plan (including ambiguous
provisions), provided that no Committee member may participate in a decision on
his or her individual claim for benefits under the Plan. The Committee’s
decisions shall be binding, final and conclusive upon all parties.”

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above-written.

PARTICIPANT

/s/ James M. Johnson

James M. Johnson

STILLWATER NATIONAL BANK

AND TRUST COMPANY

By /s/Kerby E. Crowell

Kerby E. Crowell, EVP/CFO/Sec.

Printed name and title

